Filed 11/17/20 P. v. Sanchez CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.
   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                          DIVISION FIVE

 THE PEOPLE,                                                              B299635

           Plaintiff and Respondent,                                      (Los Angeles County
                                                                          Super. Ct. No. A960340)
           v.

 JOE ANGEL SANCHEZ,

           Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, Laura F. Priver, Judge. Affirmed.
      Heather J. Manolakas, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Charles A. Lee and Stacy S. Schwartz, Deputy
Attorneys General, for Plaintiff and Respondent.



                                __________________________
       Defendant appeals the denial of his petition for
resentencing under Penal Code section 1170.95.1 As defendant
was not entitled to relief as a matter of law, we affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
1.     The Underlying Offense, Conviction, and Appeal2
       A.    The Crimes
       The facts supporting defendant’s murder conviction
illustrate the adage that there is no honor among thieves.
Defendant, the victim, and all of the other players were members
of a robbery ring which focused on jewelry stores in the Los
Angeles Jewelry Mart. The members of the ring included
Michael Apardian, who planned the robberies; and Gustavo
Alderette, who recruited the participants.
       Alderette recruited defendant to commit a robbery for the
gang. Alderette and defendant had been friends for 13 years and
they shared an apartment.
       On December 30, 1986, defendant attempted to rob the
owner of V.N.T. Diamond Company at his shop. Defendant

1       All undesignated statutory references are to the Penal
Code.

2      We take our discussion of the facts from the opinion
affirming defendant’s conviction. (People v. Sanchez (Dec. 17,
1992, B057765) [nonpub. opn.].) The Attorney General initially
sought judicial notice of our entire file in the prior appeal. The
court’s file had been destroyed with the exception of the prior
opinion. The Attorney General then submitted a second request
for judicial notice, seeking judicial notice of several excerpts from
the prior record, including the information, the verdicts, a few of
the jury instructions, and selected pages from counsel’s
argument. We grant that request, and rely on those documents
in our discussion of the proceedings in the trial court.



                                  2
bound and gagged the owner, struck him with a gun, and
threatened to kill him if he did not open the safe. Defendant left
empty-handed.
       Concerned that defendant was wanted for the first
(attempted) robbery, Alderette recruited two more men, David
Matters and Hector Estrada, for the next robbery. On
February 11, 1987, Matters and Estrada entered Diamantina
West and robbed the owner at gunpoint. They left with $52,000
in jewelry, but no cash. When they turned the jewelry over to the
rest of the gang, Alderette and Apardian expressed their
disappointment that Matters and Estrada did not get more.
       The following day, Apardian gave Matters $200 to leave
town; Matters left.
       A few days after the Diamantina West robbery, the victim
discussed the crime with his fellow jewelry store owner, Alpo
Eykjian, unaware that Eykjian was also part of the robbery ring.
The Diamantina West owner exaggerated his loss to Eykjian.
From this point on, the members of the gang turned on each
other, with fatal consequences.
       About 10 days after the robbery, defendant and Alderette
brought Estrada – one of the two point men in the Diamantina
West robbery – to their apartment. They attacked and bound
Estrada, accusing him of having taken money in the robbery and
not relinquishing it to the gang. They represented that they had
already beaten Matters (who was in fact sent away), and
threatened to kill Estrada if he did not disclose the whereabouts
of the money. Defendant had a knife. Estrada denied that he
and Matters had taken any money. Defendant and Alderette
untied Estrada and told him it was Apardian who had accused
him of taking the money. They told Estrada that Apardian was




                                3
coming to the apartment and that he would have to kill Apardian
to prove that the money had not been taken, or else they would
kill Estrada. Believing his life was in jeopardy, Estrada agreed.
       When Apardian arrived, defendant and Alderette attacked
and bound him. Alderette gave Estrada the knife and told him to
kill Apardian. Estrada stabbed Apardian twice. Alderette took
Apardian’s bracelet, chain, watch and some money. Defendant,
Alderette and Estrada worked together to dispose of Apardian’s
body. Alderette gave Estrada money to disappear to Mexico.
Apardian’s body was discovered shortly thereafter, with carpet
fibers similar to those from the carpet in defendant and
Alderette’s apartment. When defendant was arrested, he was
wearing Apardian’s chain.
       B.    Defendant’s Trial
       Defendant was charged by information with the attempted
robbery of V.N.T. Diamond Company, the robbery of Diamantina
West, the robbery of Apardian, and the murder of Apardian.3
       Estrada pleaded guilty to the Diamantina robbery and the
murder of Apardian. As part of his plea, he agreed to testify
against defendant, which he did. Matters pleaded guilty to the
Diamantina robbery and also testified against defendant,
specifically recounting conversations in which defendant,
Alderette and Estrada had admitted the Apardian murder.
       Finally, Alderette, who had also pleaded guilty to the
Apardian murder, testified in defendant’s defense. He explained
that, sometime after the robbery, there had been an argument, in
Alderette’s apartment, in which Apardian accused Estrada of

3   The disposition of charges against Eykjian, another
member of the ring, is not revealed by the limited record before
us.



                                4
stealing from the rest of them and refused to pay Estrada for
participating in the robbery. Alderette decided to calm Apardian
by tying him up with the help of defendant and Estrada.
Apardian became calm. To Alderette’s surprise, Estrada got a
butcher knife from the kitchen and stabbed Apardian, killing
him. Alderette testified that he nonetheless pleaded guilty to the
Apardian murder because he felt responsible, and as part of a
negotiated disposition that included unrelated charges against
him.
       Defendant was convicted of the attempted robbery of V.N.T.
Diamond Company (§§ 664/211), the first degree murder of
Apardian (§ 187, subd. (a)), and petty theft from Apardian
(§ 484), as a lesser offense to the charge of robbery. He was
sentenced to 25 years to life in prison for the murder, with a
consecutive determinate term for the attempted robbery and a
concurrent term for the petty theft.
       C.    The Appeal
       On appeal, defendant argued, among other things, that the
trial court erred in refusing to instruct the jury on voluntary
manslaughter. Defendant argued that Alderette’s testimony
supported a finding that Estrada, angry over not being paid,
acted in the heat of passion in killing Apardian. The Court of
Appeal found no instructional error, on the basis that if Estrada
killed in the heat of passion, defendant “was not culpable for any
homicide at all, since no evidence suggested that he [defendant]
personally acted upon a sudden quarrel or heat of passion.”
2.     Proceedings on Defendant’s Section 1170.95 Petition
       On April 8, 2019, defendant filed a form petition for
resentencing under section 1170.95. He requested counsel. He
attached to the petition, with no explanation, two jury




                                5
instructions apparently given in his case: CALJIC 3.00,
indicating that aiders and abettors are principals in the
commission of a crime; and a special instruction regarding the
timing of defendant’s intent to steal from Apardian.4 He also
included a copy of the verdict form showing he was found guilty
of first degree murder.5
       On June 13, 2019, the trial court denied the section 1170.95
motion, without appointing counsel, based on its review of
defendant’s submission “and the other documents available to the
court.” The trial court concluded that the murder did not occur in
the course of a robbery, and was not prosecuted under the
doctrine of natural and probable consequences. To the contrary,
defendant was a direct aider and abettor.6
       Defendant filed a timely notice of appeal.
                           DISCUSSION
       Senate Bill No. 1437 (SB 1437) invalidated the natural and
probable consequences doctrine as it relates to murder, and

4      Specifically, the instruction stated: “If you find that the
taking of property, if any, from Mike Apardian, occurred after his
death, then you must find the defendant not guilty of Count III,
unless you find that the intent to steal existed prior to the
killing.”

5      The verdict form does not specifically indicate the basis for
the finding of first-degree murder. The Attorney General would
later submit evidence indicating the only basis for first-degree
murder submitted to the jury was premeditated murder.

6     The trial court also found defendant was a “major
participant” in the crime. In the present appeal, the Attorney
General concedes that this finding was unnecessary, as it would
be relevant only if defendant were convicted of felony murder.



                                  6
narrowed liability for felony murder. (People v. Verdugo (2020)
44 Cal. App. 5th 320, 323 (Verdugo) review granted Mar. 18, 2020.)
It also enacted section 1170.95, providing a means by which a
defendant convicted of murder under prior authority could seek
resentencing under the new version of the law.
       Once a section 1170.95 petition is filed, there follows a
multi-step process by which the court first determines whether
the petition is facially complete, and, if so, whether the petitioner
has made a prima facie showing that he falls within the
provisions of statutory eligibility. (People v. Torres (2020)
46 Cal. App. 5th 1168, 1177 (Torres) review granted June 24, 2020,
Verdugo, supra, 44 Cal.App.5th at pp. 329-330.) The materials
which the court can review at this stage include the prior
appellate opinion (People v. Lee (2020) 49 Cal. App. 5th 254, 263,
review granted July 15, 2020; People v. Lewis (2020)
43 Cal. App. 5th 1128, 1136, fn. 7, review granted Mar. 18, 2020)
and the jury instructions given in the defendant’s trial. (People v.
Edwards (2020) 48 Cal. App. 5th 666, 674, review granted July 8,
2020.) If the court determines the petitioner is ineligible for
relief as a matter of law, the petition is denied at this first stage;
if not, the court proceeds to the next step. (Torres, at pp. 1177-
1178.)
       At the first stage, the court’s inquiry is only whether the
defendant is ineligible for relief under section 1170.95 as a
matter of law. (Verdugo, supra, 44 Cal.App.5th at p. 329.) If, for
example, the court’s review of the record of conviction necessarily
establishes the defendant was convicted on a ground that
remains valid after SB 1437’s amendment of murder law, the
petition may be denied at this stage. (Id. at pp. 329-330.) But if
the court “cannot rule out the possibility that the jury relied on” a




                                  7
theory invalidated by SB 1437, defendant has established a
prima facie case of eligibility. (People v. Offley (2020)
48 Cal. App. 5th 588, 599.)
       Here, the trial court concluded that defendant’s conviction
was based on direct aiding and abetting, rendering him ineligible
for relief as a matter of law. (§§ 188, 189.) We must determine
whether defendant’s murder liability instead could have been
based on felony murder or the natural and probable consequences
doctrine.7
       As to felony murder, the jury was not instructed on that
theory. The jury was instructed in the language of CALJIC 8.10
on the elements of murder: (1) a human being was killed; (2) the
killing was unlawful; and (3) the killing was done with malice
aforethought. The printout of the jury instruction given indicates
that the form instruction offers, as an alternative to malice
aforethought, that the killing was done during the commission or


7      We note that our analysis would have been simpler if the
parties had provided this court with the entire set of jury
instructions given at trial. Defendant submitted two instructions
as exhibits to his section 1170.95 petition; the Attorney General
submitted several instructions in connection with its request for
judicial notice. It therefore seems apparent that collectively the
parties had access to all the jury instructions. This court does
not. As we indicated in our response to the Attorney General’s
first request for judicial notice, this court’s record of defendant’s
appeal has been destroyed. While we conclude the limited record
the parties have provided is sufficient to resolve this appeal, the
parties generally should provide this court with the full jury
instructions, when the presence or absence of jury instructions on
felony murder and natural and probable consequences could
conclusively resolve the appeal.




                                  8
attempted commission of a felony dangerous to human life. That
portion of the instruction was crossed out in the version given to
the jury. The reporter’s transcript confirms that the part of the
jury instruction providing for felony murder as an alternative to
express malice was not given.
       As to natural and probable consequences, the evidence of
an absence of instruction on the doctrine is less clear, due to the
limited record the parties provided on appeal.8 The facts and
analysis in the prior appellate opinion, however, undermine any
suggestion that the prosecutor proceeded on a theory of natural
and probable consequences. The opinion recognizes there were
only two factual scenarios presented by the evidence:
(1) defendant and Alderette intentionally and with premeditation
forced Estrada to murder Apardian, in which case defendant was
guilty as a direct aider and abettor;9 or (2) Estrada acted “in a
sudden fit of anger, taking [Alderette] and [defendant] by
surprise,” in which case defendant “was not culpable for any

8     In its respondent’s brief on appeal, the Attorney General
represents that the jury was not instructed on the natural and
probable consequences doctrine. Defendant does not
affirmatively disagree.

9     Page six of the opening brief suggests the trial court ruling
on defendant’s petition found that defendant “was not present
during the murder . . . .” We believe this statement was a
typographical error. The trial court’s actual words on the subject
were, “Ultimately, at the petitioner’s direction, another individual
stabbed the victim to death. The petitioner was not only present
when this occurred but helped tie up the victim, threatened the
victim and directed the other individual to stab the decedent. He
and the other individuals then disposed of the body.” (Italics in
the original.)



                                 9
homicide at all.” There simply was no third option of natural and
probable consequences liability. By finding defendant guilty, the
jury necessarily found that defendant was a direct aider and
abettor and disbelieved the testimony that Estrada had acted
rashly on his own.
       Defendant does not suggest any basis on which a theory of
natural and probable consequences could have been successfully
pursued. While defendant was charged with robbery of
Apardian, he was convicted of the lesser included offense of petty
theft, meaning the jury found the intent to steal was formed after
the murder.
       Defendant makes no reasoned argument suggesting that he
was, in fact, prosecuted on a natural and probable consequences
theory. He argues only that his section 1170.95 petition should
not have been summarily denied without counsel, because he
“was entitled to counsel to determine under what theories the
prosecutor proceeded at trial, . . . not only so that petitioner could
present that evidence in support of his petition, but also to create
an appellate record” and that “it is possible that the appointed
counsel could discover some evidence to support appellant’s
petition.” We find nothing in section 1170.95 that suggests a
fishing expedition as suggested by appellant is required. The
prima facie review is conducted as a matter of law, and requires
no appointment of counsel.10 (Torres, supra, 46 Cal.App.5th at

10     Defendant briefly argues that the denial of counsel violated
his constitutional rights. He does not rely on the Sixth
Amendment right to counsel, but suggests there was a violation
of his due process rights because the trial court failed to follow
the procedures guaranteed by section 1170.95 itself. As we
conclude the statute did not require the appointment of counsel,
there was no due process violation as defendant frames the issue.



                                 10
p. 1177; Verdugo, supra, 44 Cal.App.5th at p. 323. Contra People
v. Cooper (2020) 54 Cal. App. 5th 106, review granted Nov. 10,
2020.) The record demonstrates the defendant is legally
ineligible for relief.
                         DISPOSITION
       The order denying defendant’s section 1170.95 petition is
affirmed.



                                    RUBIN, P. J.
WE CONCUR:




                 BAKER, J.




                 MOOR, J.




                               11